Name: Commission Implementing Regulation (EU) 2019/1090 of 26 June 2019 concerning the non-renewal of approval of the active substance dimethoate, in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market, and amending the Annex to Commission Implementing Regulation (EU) No 540/2011 (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  means of agricultural production;  marketing
 Date Published: nan

 27.6.2019 EN Official Journal of the European Union L 173/39 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1090 of 26 June 2019 concerning the non-renewal of approval of the active substance dimethoate, in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market, and amending the Annex to Commission Implementing Regulation (EU) No 540/2011 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Article 20(1) and Article 78(2) thereof, Whereas: (1) Commission Directive 2007/25/EC (2) included dimethoate as an active substance in Annex I to Council Directive 91/414/EEC (3). (2) Active substances included in Annex I to Directive 91/414/EEC are deemed to have been approved under Regulation (EC) No 1107/2009 and are listed in Part A of the Annex to Commission Implementing Regulation (EU) No 540/2011 (4). (3) The approval of the active substance dimethoate, as set out in Part A of the Annex to Implementing Regulation (EU) No 540/2011, expires on 31 July 2020. (4) An application for the renewal of the approval of dimethoate was submitted in accordance with Article 1 of Commission Implementing Regulation (EU) No 844/2012 (5) within the time period provided for in that Article. (5) The applicant submitted the supplementary dossiers required in accordance with Article 6 of Implementing Regulation (EU) No 844/2012. The application was found to be complete by the rapporteur Member State. (6) The rapporteur Member State prepared a renewal assessment report in consultation with the co-rapporteur Member State and submitted it to the European Food Safety Authority (the Authority) and the Commission on 5 May 2017. (7) The Authority communicated the renewal assessment report to the applicant and to the Member States for comments and forwarded the comments received to the Commission. The Authority also made the supplementary summary dossier available to the public. (8) On 2 October 2018 the Authority communicated to the Commission its conclusion (6) on whether dimethoate can be expected to meet the approval criteria provided for in Article 4 of Regulation (EC) No 1107/2009. The Commission presented to the Standing Committee on Plants, Animal, Food and Feed the draft renewal report for dimethoate on 13 December 2018 and the draft regulation on 25 January 2019. (9) The Authority identified specific concerns. In particular, it was not possible to exclude exposure risk to consumers, operators, workers, bystanders and residents due to their exposure to residues of dimethoate, for which the genotoxic potential could not be excluded, and its main metabolite omethoate which was concluded to be an in vivo mutagenic agent by the majority of experts in the peer review. Furthermore, the Authority concluded that a high risk to mammals, and to non-target arthropods for dimethoate. and to honeybees for both dimethoate and omethoate was concluded for all the assessed representative uses. In addition, the Authority concluded that the technical specification, whether the current or the revised one, is not supported by the (eco) toxicological assessment (10) The Commission invited the applicant to submit its comments on the conclusion of the Authority. Furthermore, in accordance with third subparagraph of Article 14(1) of Implementing Regulation (EU) No 844/2012, the Commission invited the applicant to submit comments on the draft renewal report. The applicant submitted their comments, which have been carefully examined. (11) However, despite the arguments put forward by the applicant, the concerns regarding the active substance could not be eliminated. (12) Consequently, it has not been established with respect to one or more representative uses of at least one plant protection product that the approval criteria provided for in Article 4 of Regulation (EC) No 1107/2009 are satisfied. The approval of the active substance dimethoate should therefore not be renewed. (13) Implementing Regulation (EU) No 540/2011 should therefore be amended accordingly. (14) Member States should be provided with sufficient time to withdraw authorisations for plant protection products containing dimethoate. (15) For plant protection products containing dimethoate, where Member States grant any grace period in accordance with Article 46 of Regulation (EC) No 1107/2009, that period should, at the latest, expire on 17 October 2019 for plant protection products used on cherries and on 17 July 2020 for plant protection products used on other crops. (16) Commission Implementing Regulation (EU) 2019/707 (7) extended the approval period of dimethoate to 31 July 2020 in order to allow the renewal process to be completed before the expiry of the approval period of that substance. Given that a decision on the non-renewal of the approval has been taken ahead of that extended expiry date, this Regulation should apply as soon as possible. (17) This Regulation does not prevent the submission of a further application for the approval of dimethoate pursuant to Article 7 of Regulation (EC) No 1107/2009. (18) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Non-renewal of approval of active substance The approval of the active substance dimethoate is not renewed. Article 2 Amendment to Implementing Regulation (EU) No 540/2011 In Part A of the Annex to Implementing Regulation (EU) No 540/2011, row 149, on dimethoate, is deleted. Article 3 Transitional measures Member States shall withdraw authorisations for plant protection products containing dimethoate as active substance by 17 January 2020 at the latest. Article 4 Grace period Any grace period granted by Member States in accordance with Article 46 of Regulation (EC) No 1107/2009 shall be as short as possible and shall expire by 17 October 2019 for plant protection products used on cherries and by 17 July 2020 for plant protection products used on other crops, at the latest. Article 5 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Directive 2007/25/EC of 23 April 2007 amending Council Directive 91/414/EEC to include dimethoate, dimethomorph, glufosinate, metribuzin, phosmet and propamocarb as active substances (OJ L 106, 24.4.2007, p. 34). (3) Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (OJ L 230, 19.8.1991, p. 1). (4) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1). (5) Commission Implementing Regulation (EU) No 844/2012 of 18 September 2012 setting out the provisions necessary for the implementation of the renewal procedure for active substances, as provided for in Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (OJ L 252, 19.9.2012, p. 26). (6) EFSA (European Food Safety Authority), 2018. Conclusion on the peer review of the pesticide risk assessment of the active substance dimethoate EFSA Journal 2018;16(10):5454. https://www.efsa.europa.eu/en/efsajournal/pub/5454 (7) Commission Implementing Regulation (EU) 2019/707 of 7 May 2019 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances alpha-cypermethrin, beflubutamid, benalaxyl, benthiavalicarb, bifenazate, boscalid, bromoxynil, captan, cyazofamid, desmedipham, dimethoate, dimethomorph, diuron, ethephon, etoxazole, famoxadone, fenamiphos, flumioxazine, fluoxastrobin, folpet, foramsulfuron, formetanate, metalaxyl-m, methiocarb, metribuzin, milbemectin, Paecilomyces lilacinus strain 251, phenmedipham, phosmet, pirimiphos-methyl, propamocarb, prothioconazole, s-metolachlor and tebuconazole (OJ L 120, 8.5.2019, p. 16).